      Case 2:19-cv-00594-SMV-CG Document 38 Filed 07/28/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DANNY WILLIAMS,

             Plaintiff,
v.                                                           CV No. 19-594 SMV/CG

NINE ENERGY SERVICES,

             Defendant.


              ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the parties’ Joint Status

Report, (Doc. 37), filed July 24, 2020. IT IS HEREBY ORDERED that a status

conference will be held by telephone on August 6, 2020, at 2:00 p.m. Parties shall call

Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and

enter the Access Code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
